DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “driving source” (claim 1, line 2), “a main fixing member configured to attach to a first portion of a user that is not legs of the user” (claim 1, lines 2-3), “an action side fixing member configured to attached to one or more of the legs of the user” (claim 1, lines 3-4), and “a power transmitting member configured to transit power between the driving source and the action side fixing member” (claim 1, lines 4-5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “sensing whether” (line 2) is unclear as to what structure is performing the sensing step, a structure that has not been introduced or a structure that was previous introduced in claim 1. 
Regarding claim 4, the limitation “sensing whether” (line 2) is unclear as to what structure is performing the sensing step, a structure that has not been introduced or a structure that was previous introduced in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb (2013/0197408).
Regarding claim 1, Goldfarb discloses a method of controlling a motion assistance apparatus (100, fig. 1, paragraph 0038, abstract, lines 1-14), the motion assistance apparatus including a drive source (paragraph 0038, the motor on joint 102R and 102L are attached to the main fixing member (110)), a main fixing member configured to attach to a first portion of a user that is not legs of the user (main fixing member is 110, see figs.1-2, paragraph 0039), an action side fixing member (108R/108L, fig. 2, paragraph 0039) configured to attach to a leg of the user (see fig. 1), a power transmitting device (102R/102L having joint sprocket gear (504) and housing of the 108R/108L that allow power to be transmitted to the 108R/108L in order to move 108R/108L relative to the main fixing member (110), paragraph 0046) configured to transmit power from the driving source to the action side fixing member (108R/108L), 
Regarding claim 2, Goldfarb discloses the step of reducing the power transmitted to the action side fixing member when the action side member is unfixed (paragraphs 0047-0048, Goldfarb discloses that the thigh members 108R/108L can be disconnected, therefore, during operation, if one thigh member 108R were to be unfixed in the sense that it is disconnected from the main fixing member, the power to the thigh member 108R (action side fixing member) would be reduced since there would be no energy needed to be transferred to the disconnected thigh member 108R (action side fixing member)), this can occur in the scenario when both of the legs of the user are in contact with a ground and the scenario where 110 is disconnected from 108R and 108L.  
Regarding claim 5, Goldfarb discloses that the performing comprises sensing, when the action side fixing member is a unfixed action side fixing member is performing 
Regarding claim 6, Goldfarb discloses that the performing further comprises: transmitting the power until the unfixed action side fixing member switches to performing the moving function when the sensing senses that the unfixed action side .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Goldfarb (2013/0197408) or, in the alternative, under 35 U.S.C. 103 as obvious over Goldfarb (2013/0197408) in view of Han (2012/0259431).
Regarding claim 3, Goldfarb discloses that the performing comprises sensing whether the user is walking in a downward inclined direction (see paragraphs 0064, Goldfarb discloses that the device can control stair ascent and descent, to do so, the device must be able to sense that the user is walking in a downward inclined direction); and transmitting the power until both legs of the user are in contact with the ground when the action side fixing member is unfixed while the sensing senses that user is walking in the downward inclined direction (paragraphs 0047-0048, Goldfarb discloses that the thigh members 108R/108L can be disconnected, therefore, during operation, if one thigh member 108R were to be unfixed from the main fixing member, the power to the thigh member 108R (action side fixing member) would be stopped since power cannot be transferred to the disconnected thigh member 108R (action side fixing member), therefore, while the device senses that the user is walking in the downhill inclined direction with both legs being in contact with the ground, and 108R or 108L 
However, if there is any doubt that Goldfarb discloses the sensing of a user walking uphill inclined direction or downhill inclined direction. 
Han teaches the step of sensing whether the user is walking in an upward inclined direction or in a downward inclined direction (see paragraph 0087). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Goldfarb to sense whether the user is walking in an upward inclined direction or in a downward inclined direction as taught by Han for the purpose of modulating assistance torque based in stair descent or ascent, thereby providing safety to the user. 
After the modification, the performing step would comprise transmitting the power until both legs of the user are in contact with the ground when the action side fixing member is unfixed while the sensing senses that the user is walking in the downward inclined direction (paragraphs 0047-0048, Goldfarb discloses that the thigh members 108R/108L can be disconnected, therefore, during operation, if one thigh member 108R were to be unfixed from the main fixing member, the power to the thigh member 108R (action side fixing member) would be stopped since power cannot be transferred to the disconnected thigh member 108R (action side fixing member), therefore, while the device senses that the user is walking in the downhill inclined direction with both legs being in contact with the ground, and 108R or 108L disconnects from 110, the device would stop transmitting power since 108R and 108L would be disconnected), alternatively, since Goldfarb discloses in paragraphs 0007, 0070 and full 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Goldfarb (2013/0197408) or, in the alternative, under 35 U.S.C. 103 as obvious over Goldfarb (2013/0197408) in view of Han (2012/0259431).
Regarding claim 4, Goldfarb discloses that the performing comprises sensing whether the user is walking in an upward inclined direction (see paragraphs 0064, Goldfarb discloses that the device can control stair ascent and descent, to do so, the device must be able to sense that the user is walking in a downward inclined direction); and transmitting the power until both legs of the user are in contact with the ground when the action side fixing member is unfixed while the sensing senses that user is walking in the upward inclined direction (paragraphs 0047-0048, Goldfarb discloses that the thigh members 108R/108L can be disconnected, therefore, during operation, if one thigh member 108R were to be unfixed from the main fixing member, the power to the thigh member 108R (action side fixing member) would be stopped since power cannot be transferred to the disconnected thigh member 108R (action side fixing member), therefore, while the device senses that the user is walking in the uphill inclined direction 
However, if there is any doubt that Goldfarb discloses the sensing of a user walking uphill inclined direction or downhill inclined direction. 
Han teaches the step of sensing whether the user is walking in an upward inclined direction or in a downward inclined direction (see paragraph 0087). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Goldfarb to sense whether the user is walking in an upward inclined direction or in a downward inclined direction as taught by Han for the purpose of modulating assistance torque based in stair descent or ascent, thereby providing safety to the user. 
After the modification, the performing step would comprises reducing the power transmitted to the user are in contact with the ground when the action side fixing member is unfixed while the sensing senses that the user is walking in the upward inclined direction (paragraphs 0047-0048, Goldfarb discloses that the thigh members 108R/108L can be disconnected, therefore, during operation, if one thigh member 108R were to be unfixed from the main fixing member, the power to the thigh member 108R (action side fixing member) would be stopped since power cannot be transferred to the disconnected thigh member 108R (action side fixing member), therefore, while the device senses that the user is walking in the uphill inclined direction with both legs being in contact with the ground, and 108R or 108L disconnects from 110, the device would stop transmitting power since 108R and 108L would be disconnected), alternatively, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoki (2012/0071797) is cited to show a sensor being used to detect when the power lines are being disconnected.
Aguirre-Ollinger (2008/0188907) is cited to show a controller for an assistive exoskeleton based on active impedance. 
Fujil (2006/0258967) is cited to show a walking aid device having a driving source, a main fixing member, an action side fixing member, and a belt. 
Hirata (2011/0168485) is cited to show a belt buckle device for a walking aid device.
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785